

117 HRES 20 IH: Expressing support for the goals and ideals of “National Hydrocephalus Awareness Month”.
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 20IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Doggett (for himself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals and ideals of National Hydrocephalus Awareness Month.Whereas hydrocephalus, an abnormal accumulation of cerebrospinal fluid in the brain, is a life-threatening condition that affects approximately 1,000,000 Americans of all ages;Whereas, each year, one in 770 babies develops hydrocephalus;Whereas hospitalization charges for pediatric hydrocephalus cases alone cost the United States health care system $2,000,000,000 per year;Whereas adults living with hydrocephalus add exponentially to health care system costs, as well as costs related to reduced productivity in the workplace;Whereas the incidence of undiagnosed and untreated hydrocephalus in older Americans can result in unnecessary confinement to assisted living facilities and nursing homes;Whereas up to two-thirds (24,000 potential cases) of our current and former military servicemembers suffering from moderate to severe traumatic brain injuries are at risk of developing hydrocephalus;Whereas many individuals with hydrocephalus live with other serious medical comorbidities, particularly seniors who have Normal Pressure Hydrocephalus, putting them at a higher risk for severe illness from COVID–19;Whereas there is no cure for this condition, and the only treatment is costly brain surgery which frequently must be repeated to replace the shunt, a medical device that is the most common treatment for the condition and has one of the highest failure rates of all medical devices;Whereas various research studies are currently being conducted in the United States in order to better understand, prevent, and treat hydrocephalus;Whereas organizations, such as the Pediatric Hydrocephalus Foundation and the Hydrocephalus Association, serve as global leaders for hydrocephalus awareness, education, support, advocacy, and research funding;Whereas the Pediatric Hydrocephalus Foundation established National Hydrocephalus Awareness Month in 2009; andWhereas the Pediatric Hydrocephalus Foundation and the Hydrocephalus Association recognize September as National Hydrocephalus Awareness Month: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Hydrocephalus Awareness Month; and(2)continues to support research to prevent, detect, and treat hydrocephalus.